 

FIRST AMENDMENT TO OPERATING AGREEMENT

 

This First Amendment (this “Amendment”) to the June 27, 2011 Operating Agreement
(“Agreement”) is entered into effective as of April 3, 2012 (“Effective Date”),
by and between INDEPENDENCE DRILLING, LLC, a Nevada limited liability company
(“Independence”), DESERT DISCOVERIES, LLC, a Nevada limited liability company
(“Desert Discoveries”), EDWARD TRAUB, an individual (“Traub”), and AMERICAN
LIBERTY PETROLEUM CORP, a Nevada corporation formerly known as Oreon Rental
Corporation (“ALP”). Independence, Desert Discoveries, Traub and ALP are at
times referred to herein singly as a “Party” and collectively as the “Parties”.

 

A.The Parties entered into the Agreement to jointly operate certain oil and gas
Leases and other described rights and interests. B.The Parties have agreed to
amend the Agreement as provided for in this Amendment.

C.Except as otherwise expressly defined in this Amendment, capitalized terms
used herein shall have the same meaning as set forth in the Agreement.

 

For lawful consideration, including the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged
by the Parties, the Parties agree to amend the Agreement as follows:

 

1.   Exhibit A.  The Agreement's Exhibit A is hereby amended to include an Item
1.f, which hereby references the 1760 acres leased under Bureau of Land
Management (“BLM”) Lease NVN090504, which covers acreage within Township 0130N,
Range 0350E, Meridian MDM, in Nye County, Nevada, with working and net revenue
interests as set forth on the records with the BLM (namely: with regard to the
working interests, ALP with 60%, Desert Discoveries with 39%, and Traub with 1
%; and with regard to the net revenue interests, ALP with 50.7%, Desert
Discoveries with 32.955, and Traub with .845).

 

2.   Effect of Amendment.  Except as expressly amended hereby, all terms,
covenants and provisions of the Agreement are and shall remain in full force and
effect, and all, for avoidance of doubt, all references therein to the
“Agreement” shall henceforth refer to the Agreement as amended by this
Amendment. This Amendment is hereby deemed incorporated into, and made a part
of, the Agreement.

 

The undersigned have executed this Amendment as of the Effective Date.

 

INDEPENDENCE DRILLING, LLC DESERT DISCOVERIES, LLC

 

By: /s/ Patrick Fagen   By: /s/ Patrick Fagen   Name: Patrick Fagen   Name:
Patrick Fagen   Title: Manager   Title: Manager, High Sierra Exploration,      
  LLC, Manager of Desert Discovery, LLC  

 

EDWARD TRAUB

AMERICAN LIBERTY PETROLEUM

CORP.

 

/s/ Edward Traub   By: /s/ Alvaro Vollmers       Name: Alvaro Vollmers      
Title:    

 

 

 